                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

CALVIN TANKESLY,                                 )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )       NO. 1:20-cv-00017
                                                 )
ARAMARK SERVICES, INC. et al.,                   )       JUDGE CAMPBELL
                                                 )       MAGISTRATE JUDGE HOLMES
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

42), which was filed on April 9, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that Defendant Kevin Genovese’s Motion to Dismiss (Doc. No. 30). Plaintiff

filed an objection (Doc. No. 45) and Defendant filed a Reply (Doc. No. 46). For the reasons

discussed below, the Magistrate Judge’s Report and Recommendation will be adopted and

approved.

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).




     Case 1:20-cv-00017 Document 50 Filed 06/11/21 Page 1 of 2 PageID #: 654
       The Magistrate Judge recommended that Defendant’s motion to dismiss be granted because

she found that Plaintiff failed to allege facts showing conduct by Defendant that would support a

claim of personal liability under Section 1983 against him. Plaintiff’s objection (Doc. No. 45) does

not directly challenge the reasoning of the Report and Recommendation. Instead, Plaintiff appears

to simply re-state facts and arguments he previously made in opposition to Defendant’s motion

and the Magistrate Judge already considered in the Report and Recommendation. Thus, Plaintiff’s

objection does not provide a basis to reject or modify the Report and Recommendation. See

VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004) (“An ‘objection’ that does

nothing more than state a disagreement with a magistrate's suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as that term is used in this

context.”).

       Having reviewed the Report and Recommendation and considered Plaintiff’s objection, the

Court concludes that the Report and Recommendation (Doc. No. 42) should be adopted and

approved. Accordingly, Defendant’s Motion to Dismiss (Doc. No. 30) is GRANTED.

       It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 2

    Case 1:20-cv-00017 Document 50 Filed 06/11/21 Page 2 of 2 PageID #: 655
